Citation Nr: 0621949	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for right and left eye 
disorders.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied entitlement to service 
connection for glaucoma of the right eye and phthisis bulbi 
of the left eye and from a January 2003 rating decision that 
denied entitlement to service connection for a psychiatric 
disorder.

In September 2004, the veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In December 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder did not have its onset 
during active service or result from disease or injury in 
service.

2.  The veteran's right and left eye disorders did not have 
their onset during active service or result from disease or 
injury in service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

2.  The criteria for entitlement to service connection for 
right and left eye disorders have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in November 2002 for the right and left 
eye disabilities and in January 2004 for the psychiatric 
disorder.  The veteran was told of the requirements to 
successfully establish service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
content of these letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the November 
2002 and January 2004 notice letters was subsequently 
considered by the RO in the February 2003 and April 2004 
statements of the case and the May 2004 and March 2006 
supplemental statements of the case.  Accordingly, there is 
no indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in May 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current psychiatric disability is 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise associated with military service.  See 38 C.F.R. 
§ 3.159(c)(4)(C); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, the veteran underwent VA examinations 
in May 2002 and June 2005 for his right and left eye 
disabilities.  The duty to notify and assist having been met 
by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.


II.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


A.  Psychiatric disorder

After a careful review of all the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder.  

Service medical records are negative for any complaints, 
treatment, or findings of a psychiatric disorder.  The 
veteran's separation examination in March 1961 reported his 
psychiatric condition as normal and he denied having any 
psychiatric problems, including trouble sleeping, depression 
or excessive worry, loss of memory, nervous trouble of any 
sort, or excessive drinking habit, in his report of medical 
history.

Following service, the veteran received private treatment 
from Westborough State Hospital in February 1971 for 
alcoholism.  The veteran stated that he began drinking when 
he was 19 years old.  He was examined and was diagnosed as 
having alcoholism and alcohol addiction with a predisposing 
factor of passive dependent personality.  

In June 1975, the veteran began receiving VA medical 
treatment.  In October 1975, he was diagnosed as having 
depression.  He continued having VA psychiatric treatment for 
his depression from 1977 to 2005.  In September 1977, the 
veteran was reported to have depression, low self-esteem; 
anxiety; psychosomatic gout, hypertension, and psoriasis; 
episodic drinker with short temper; and marital family 
problems.  In March 1978, the veteran stated that he had 
memory change, thoughts of suicide, anxiety, and depression.  
In January 2002, the veteran was diagnosed as having a 
history of generalized anxiety disorder.  The veteran 
attributed his anxiety and depression to his chronic 
neuropathy pain and coping with his diabetes.  

During the September 2004 personal hearing, the veteran 
stated that he was under a lot of stress while serving in 
Taiwan.  He denied going to seek psychiatric help and began 
drinking instead.  He also took some Chinese medication to 
calm himself and stay awake.  

The Board finds that there is no competent medical evidence 
of record showing that the veteran's psychiatric disorder had 
its onset during active service or within one year of his 
separation from active service, or is related to any in-
service disease or injury.  The service medical records 
disclose no complaints or findings of a psychiatric disorder 
and he did not receive any type of psychiatric treatment 
until 1971, 10 years following service.  See Maxson v. West, 
12  Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there is no competent evidence of record 
relating the veteran's post-service psychiatric disorder(s) 
to any in-service disease or injury.  In fact, the veteran, 
during VA treatment, stated that his anxiety and depression 
were related to his chronic neuropathy pain and coping with 
his diabetes.  

The evidence does not show that the veteran was diagnosed 
with a psychosis within one year following his separation 
from service.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board notes that the veteran contends that his depression 
began in service.  However, neither the Board nor the veteran 
is competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

To the extent that the veteran has been diagnosed as having a 
personality disorder, this is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2005).

In sum, there is no competent evidence of record showing that 
the veteran's psychiatric disorder had its onset during 
active service or is related to any in-service disease or 
injury.  Consequently, the preponderance of evidence is 
against the claim; the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107.


B.  Right and left eye disorders

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
right and left eye disorders.  

Service medical records show that on entrance examination in 
March 1957, the veteran was diagnosed as having strabismus 
with partial amblyopia (defective vision).  His vision was 
20/20 on the right, corrected to 20/30, and 20/400 on the 
left, corrected to 20/200.

During service, the veteran received treatment for complaints 
of trouble seeing well and was provided glasses.  On 
ophthalmologic consultation in November 1957, he reported 
that his vision in his left eye was poor as far back as he 
could remember and glasses did not help.  He had no injuries 
to his eyes.  He was found to have amblyopia in both eyes, 
the left eye being worse than the right, secondary to squint 
which was probably secondary to refractive error.  

On separation examination in March 1961, the veteran reported 
that he had eye trouble, referring to strabismus and partial 
amblyopia.  The report stated that the veteran wore glasses 
since childhood and there were no complications and no 
sequela in service.  His vision was 20/50 on the right, 
corrected to 20/30, and 20/400 on the left, corrected to 
20/400.

Post-service VA records show that the veteran was diagnosed 
as having ocular hypertension in October 1978.  Amblyopia of 
the left eye was noted in August 1979.  A history of 
bilateral chronic open angle glaucoma was noted in April 
1989.  In September 1998, the veteran was diagnosed as having 
primary open angle glaucoma of the right eye.  In August 
2002, Steven Patalano, M.D. reported that the veteran 
suffered from diabetic retinopathy, glaucoma, and a central 
retinal vein occlusion in the left eye and was legally blind 
in that eye.  

On VA examination in May 2002, the veteran was diagnosed as 
having phthisis bulbi in the left eye and open angle glaucoma 
in the right eye.

On VA examination in June 2005, the veteran was diagnosed as 
having a left amblyopic eye from age 3, a central retinal 
vein occlusion in the left eye, diabetic retinopathy in the 
right eye, glaucoma, and bilateral cataracts.  In September 
2005, the examiner stated that the veteran's eye problems 
were not related to any in-service disease or injury.  He 
stated that the glaucoma was not related to anything that 
happened during service and the phthisis bulbi in the left 
eye was secondary to complications of a central retinal vein 
occlusion, most likely related to poorly controlled high 
blood pressure at the time the venous occlusion happened in 
1996.  It was noted that the veteran historically had 
amblyopia (congenital).  

The veteran's amblyopia has been described as congenital and 
is not a disease or injury in the meaning of applicable 
legislation for disability compensation purposes.  
Additionally, refractive error of the eye is not considered a 
disease or injury for VA compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2005).

The service medical records are negative for any complaints 
or findings of ocular hypertension, glaucoma, retinopathy, 
central retinal vein occlusion, phthisis bulbi, or cataracts.  
These disabilities were first diagnosed many years after 
service, and there is no competent evidence of record 
relating them to any in-service disease or injury.  To the 
contrary, the VA examiner in 2005 stated that the veteran's 
eye problems were not related to any in-service disease or 
injury.    

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
right and left eye disabilities to service, and the medical 
evidence of record does not otherwise demonstrate they are 
related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for right and left eye disabilities.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for right and left eye disabilities is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


